Citation Nr: 0908262	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-40 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for an eye disorder, to include hypermetropia and 
conjunctivitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1954 to November 
1954.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefit sought on 
appeal.

This matter was previously before the Board in October 2003, 
and remanded October 2006 and August 2007, for further 
evidentiary and procedural development.


FINDINGS OF FACT

1.  The October 2003 Board decision denying the reopening of 
the claim of entitlement to service connection for an eye 
disorder is final.

2.  The evidence associated with the claims file subsequent 
to the October 2003 Board decision does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for an eye 
disorder.


CONCLUSION OF LAW

Evidence received since the final October 2003 Board decision 
denying the Veteran's claim for service connection for an eye 
disorder is not new and material, and the Veteran's claim for 
that benefit is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1100 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in January 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide. Additionally, a January 2007 letter informed the 
Veteran of how the RO assigns disability ratings and 
effective dates if a claim for an increased rating or service 
connection is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the Veteran 
dated in September 2007.


Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, and lay statements are associated with the claims 
file. 

Finally, the Veteran's contends in June 2005 and October 2007 
written statements that service treatment records which would 
support his claim of entitlement to service connection for an 
eye disorder were destroyed by fire, specifically Camp 
Tortuguero records from 1954. However, the claims folder 
reflects that the Veteran's original service treatment 
records were received in 1955, shortly after his discharge 
and well after a 1973 fire at the National Personnel Records 
Center. 

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Petition to Reopen the Claim

The Veteran is seeking service connection for an eye 
disorder, to include hypermetropia and conjunctivitis. The 
Veteran's claim for service connection for a right eye 
disorder was originally denied in a June 1978 rating 
decision. The Veteran was notified in August 1978 and did not 
appeal. The June 1978 rating decision, therefore, represents 
the last final action on the merits of that claim. Glynn v. 
Brown, 6 Vet. App. 523 (1994). The June 1978 denial was 
confirmed and continued by the RO in rating decisions denying 
the reopening of that claim issued in October 1979, February 
1981, June 1981, September 2001, and April 2002; the Board 
upheld the last denial of reopening in a decision issued in 
October 2003. The Veteran did not appeal the Board decision. 
This Board action represents the last final decision on any 
basis as to the issue of entitlement to service connection 
for an eye disorder, to include hypermetropia and 
conjunctivitis. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; 
Evans v. Brown, 9 Vet. App. 273 (1996).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. VA may then proceed to the merits of the claim on 
the basis of all of the evidence of record.

At the time of the October 2003 Board decision that denied 
service connection for an eye disorder, to include 
hypermetropia and conjunctivitis, the evidence of record 
consisted of service treatment records, VA medical records, 
private medical records, and lay statements. Subsequently, 
duplicate private medical records and additional lay 
statements from the Veteran have been associated with the 
claims file. The evidence submitted subsequent to the October 
2003 Board decision is new, in that it was not previously of 
record. However, the newly submitted evidence is not 
material.

The claim for an eye disorder, to include hypermetropia and 
conjunctivitis was denied in the October 2003 Board decision 
as no new and material evidence was submitted to warrant the 
reopening of the claim. The medical evidence submitted was 
previously associated with the file and although this 
evidence demonstrates a diagnosis of an eye disorder, the 
medical evidence submitted provides no evidence of a nexus 
between the Veteran's current eye disorder and service. The 
evidence submitted does not relate to an unestablished fact 
necessary to substantiate the claim. Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992). (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).

Thus, the additional evidence received since the October 2003 
Board decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it 
raise a reasonable possibility of substantiating the claim. 
Accordingly, the Board 
finds that the claim for service connection for an eye 
disorder, to include hypermetropia and conjunctivitis, is not 
reopened.

	(CONTINUED ON NEXT PAGE)








ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for an eye disorder, to include hypermetropia and 
conjunctivitis, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


